In five related child neglect proceedings pursuant to Family Court Act article 10, the mother and father separately appeal from a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated August 5, 2002, which, after a hearing, found that they neglected their children.
Ordered that the fact-finding order is affirmed, without costs or disbursements.
Contrary to the separate contentions of the mother and the father, the findings of neglect against each of them are supported by a fair preponderance of the evidence (see Family Ct Act § 1012). Where, as here, the Family Court was confronted primarily with issues of credibility, its factual findings are entitled to considerable deference on appeal unless clearly unsupported by the record (see Matter of Commissioner of Admin. for Children’s Servs. of City of N.Y. [Marcel A.], 254 AD2d 416 [1998]; Matter of Orange County Dept. of Social Servs. [Charity G.] v John G., 208 AD2d 844 [1994]). Under the circumstances presented here, we find no basis to disturb the Family Court’s determination that Richard B. and Bryan B. were neglected as a result of excessive discipline being inflicted upon the former by the father, and by the parents’ failure to seek prompt medical attention for the latter after he fell down a flight of steps and lost consciousness. Since these incidents demonstrate a fundamental defect in the parents’ understanding of the duties of parenthood, the Family Court properly determined that Samantha B., Jonathan B., and Dominic B. were derivatively-neglected children (see Matter of Dutchess County Dept. of Social Servs. [Douglas E., III] v Douglas E., Jr., 191 AD2d 694 [1993]). Santucci, J.P., Florio, Schmidt and Townes, JJ., concur.